          Case 3:19-cv-00054-JM Document 40 Filed 11/19/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

SIDNEY LADELL BROWN                                                             PLAINTIFF
ADC #111805

V.                             CASE NO. 3:19-cv-00054 JM

OLLIE COLLINS, et al.                                                        DEFENDANTS

                                          ORDER

        Plaintiff Sidney Ladell Brown’s Motion for Subpoena (Doc. No. 39) is DENIED.

Brown explains that according to his paperwork, this Court’s earlier show cause Order

(Doc. No. 25) was delivered and accepted by the Osceola Police Department, though the

initials of Dispatch Officer Jessica Hill do not appear on the signature of acceptance. (Doc.

No. 39 at 1). Brown questions “why they would say the U.S. Marshal didn’t come to their

correct address when this is their workplace and (all) mail is placed in their workers box.”

(Id. at 2). Brown seeks a subpoena directing Jessica Hill to appear at trial “to identify the

initials on documentation as evidence because the mail received shows another initials

J.W. not J.H.” (Id.)

       Jessica Hill a non-party to this case. “Courts exercising inherent supervisory power

over in forma pauperis subpoenas generally consider factors such as the relevance and

materiality of the information requested and the necessity of the particular testimony or

documents to proving the [plaintiff’s] case.” Simmons v. Dodson, No. 14 CV167 ACL,

2016 WL 2958030, at *2 (E.D. Mo. May 23, 2016) (internal citation omitted). Courts

“retain[] the discretion to refuse to issue Rule 45 subpoenas to nonparties . . . .” (Id.)
          Case 3:19-cv-00054-JM Document 40 Filed 11/19/20 Page 2 of 2




       Brown’s unlawful arrest claims against Detective Ronnie Williams and Lieutenant

Tyler Standefer1 remain pending. (Doc. No. 13). Brown did not provide the Court

sufficient information to determine how Hill’s testimony may be relevant to Brown’s

claims. Rather, the testimony appears to have no bearing on Brown’s pending claims.

Accordingly, Brown’s Motion for Subpoena (Doc. No. 39) is DENIED.

       IT IS SO ORDERED this 19th day of November, 2020.




                                    ________________________________
                                    UNITED STATES DISTRICT JUDGE




1
 The Clerk of the Court is directed to change Defendant Tyler’s name on the docket to Tyler
Standefer.
                                               2
